internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 5-plr-109813-99 date date taxpayer taxpayer’s ein taxpayer’s address legend a b c d e f taxpayers state m r s t corporation x y z year year plr-109813-99 dear this letter is in response to the request for a private_letter_ruling dated date regarding issues under sec_1031 sec_761 and sec_752 of the internal_revenue_code the facts regarding the transaction in question are as follows taxpayers in this ruling_request are six state m limited_partnerships a b c d e and f the partnerships all have the same general and limited partners the limited partners r s and t each own an x interest in a c d e and f and a y interest in b the general_partner in the partnerships is corporation a state m business corporation corporation owns a y interest in a c d e and f and a z interest in b the properties owned by the partnerships are mobile home parks which are real properties improved with the following items a concrete pads for mobile home sites b pads for mobile home sites a single family dwelling which is rented to third parties a barn and four additional concrete block structures three of which are leased for the operation of businesses serving the park and the general_public and one is a laundry facility which serves the park residents c pads for mobile home sites d pads for mobile home sites e pads for mobile home sites and a well and sewage treatment plant which provide water and sewerage disposal for the mobile home sites and a storage rental facility f mobile home pads and a single family dwelling which is rented to third parties taxpayers also represent that personal_property associated with the mobile home parks will be traded in the exchange transactions taxpayers plan to enter into an exchange_agreement with a qualified_intermediary in which the above-listed relinquished properties will be transferred to the qualified_intermediary who will sell the relinquished properties and hold the proceeds exchange_funds taxpayers’ rights to the proceeds will be limited to the circumstances specified in sec_1_1031_k_-1 of the income_tax regulations taxpayers will then select replacement properties which the qualified_intermediary will purchase within the required statutory period and then transfer to the taxpayers taxpayers have indicated that the as-yet unidentified replacement properties will likely consist of apartment complexes and each partnership will own an undivided_interest in the replacement properties as tenants in common with the other partnerships to the extent that the replacement properties require some management in order to generate a rental income stream corporation will manage the properties plr-109813-99 furnishing only those services which are customary in connection with the rental maintenance and repair of the properties the relinquished properties are all subject_to mortgages for amounts borrowed by the partnerships in july year taxpayers refinanced the mortgages to take advantage of lower interest rates and some of the proceeds of the refinancing were distributed to the partners who purchased more properties it is represented that taxpayers did not contemplate the exchanges at the time of the refinancing taxpayers were first approached concerning the exchange transactions in february year it is further represented that the aggregate amount of mortgages on the replacement properties the debt amount will be greater than or equal to the refinanced mortgages on the relinquished properties it is anticipated that the lenders making the mortgages for the purchase of the replacement properties will require that all of the partnerships be jointly and severally liable for those mortgages the partnerships will enter into a debt-sharing agreement which will i allocate the risk of loss among the partnerships so as to ensure that the amount of each partnership’s debt is not reduced by the exchange ii obligate each of the partnerships to make sure its proportional share of payments on the loans is secured_by the replacement properties and iii obligate each of the partnerships to indemnify the other partnerships against any failure to make such payments rulings requested the exchange of the relinquished properties for the replacement properties through the use of a qualified_intermediary will not result in the constructive receipt of the exchange_funds by the partnerships the exchange of the mobile home parks currently owned by the partnerships for undivided interests in other income-producing property as tenants in common will be an exchange of property of a like_kind or class the proceeds of the refinancing of the partnerships’ debts in year will not be considered as payments of boot in the exchange transactions the exchange of the relinquished properties for the replacement properties will be an exchange of property for which under sec_1031 of the code the partnerships will recognize no gain_or_loss except to the extent that the exchange_funds together with the debt amount exceed the purchase_price of the replacement properties and except to the extent that the value of any personal_property included with the relinquished_property exceeds the value of all personal_property included with the replacement_property plr-109813-99 the ownership of the replacement properties by the partnerships as tenants in common after the completion of the exchanges will not result in the formation of a partnership among the partnerships with respect to the ownership and operation of the replacement properties the joint_and_several obligation of the partnerships to repay the debt amount will not result in a reduction in any partner’s share of partnership debt ruling sec_1 and law and analysis sec_1_1031_a_-1 of the regulations provides in part that no gain_or_loss is recognized if property held for productive use in a trade_or_business or for investment is exchanged solely for property of a like_kind to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 provides in part that as used in sec_1031 of the code the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment and not primarily for sale sec_1_1031_a_-1 provides that no gain_or_loss is recognized if a taxpayer exchanges property held for productive use in his trade_or_business together with cash for other_property of like_kind for the same use such as a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose or a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate or a taxpayer exchanges investment_property and cash for investment_property of a like_kind sec_1_1031_a_-2 provides that depreciable tangible_personal_property is exchanged for property of a like_kind under sec_1031 if the property is exchanged for property of a like_kind or like_class depreciable tangible_personal_property is of a like_kind or class to other depreciable tangible_personal_property if the exchanged properties are either within the same general asset class or within the same product_class plr-109813-99 sec_1_1031_j_-1 provides in part that as a general_rule the application of sec_1031 requires a property-by-property comparison for computing the gain recognized and basis_of_property received in a like -kind exchange this section provides an exception to this general_rule in the case of an exchange of multiple properties an exchange is an exchange of multiple properties if under paragraph b of this section more than one exchange_group is created in addition an exchange is an exchange of multiple properties if only one exchange_group is created but there is more than one property being transferred or received within that exchange_group sec_1_1031_k_-1 provides that a deferred_exchange is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property sec_1_1031_k_-1 provides in part that in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property sec_1_1031_k_-1 provides that when a deferred_exchange involves a qualified_intermediary the qualified_intermediary is not considered an agent of the taxpayer for purposes of sec_1031 of the code thus the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 states that paragraph g i applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the rights of the taxpayer to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 provides that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person as defined in paragraph k of this section and enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer in 80_tc_491 the owners of the replacement_property were required to obtain another mortgage on the property which had the effect of evening up the liabilities on both sides of the exchange the court found that the taxpayers’ assumption of this liability as part of the exchange transaction had independent economic significance aside from tax_avoidance and therefore no boot was recognized by the taxpayers plr-109813-99 the taxpayer in fredericks v commissioner tcmemo_1994_27 refinanced his mortgage after the exchange_agreement was entered into but before the properties were actually exchanged although the taxpayer received cash from the refinancing the court held that the receipt of such cash was not considered boot because the taxpayer had reasons for refinancing that were unrelated to the exchange namely to obtain a lower interest rate and the fact that the original loan was due shortly taxpayers represent that the relinquished properties are held for investment purposes and are being exchanged for tenancy-in-common interests in apartment complexes which will also be held for investment purposes revrul_73_476 1973_2_cb_300 holds that the exchange of tenancy-in-common interests_in_real_property for a fee simple interest_in_real_property is an exchange of property of a like_kind under sec_1031 accordingly we conclude that the relinquished real properties are of a like_kind to the proposed replacement properties for purposes of sec_1031 to the extent that the partnerships transfer personal_property as part of the relinquished_property there will be an exchange of multiple properties under sec_1_1031_j_-1 the partnerships should calculate the gain_or_loss attributable to the exchange of the personal_property in accordance with the provisions of those regulations in the present case taxpayers propose to enter into a deferred_exchange taxpayers represent that the exchange transactions will be accomplished through the use of a qualified_intermediary as defined in sec_1_1031_k_-1 taxpayers represent that after entering into the purchase agreement with the buyer of the relinquished properties they will transfer their rights under the purchase agreement to the qualified_intermediary thereby giving the qualified_intermediary the legal_title and power to transfer the relinquished properties once the qualified_intermediary sells the relinquished_property and receives the proceeds those proceeds will be held by the qualified_intermediary and taxpayers’ rights to receive pledge borrow or otherwise obtain the benefits of the proceeds will be limited to those situations specified in sec_1_1031_k_-1 accordingly the transaction will qualify as a deferred_exchange rather than a sale of the properties the refinancing issue in the present case is similar to fredericks supra because the refinancing in year had an economic significance that is independent from the proposed exchange taxpayers received lower interest rates on their loans and the proceeds from the refinancing were used by the partners to purchase more properties accordingly the proceeds of the year refinancing will not be considered as payments of boot in the exchange transaction plr-109813-99 ruling sec_5 and sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate sec_1_761-1 provides in part that the term partnership is broader in scope than the common_law meaning of partnership and may include groups not commonly called partnerships see sec_7701 the regulation also provides that mere coownership of property that is maintained kept in repair and rented or leased does not constitute a partnership tenants in common may be partners if they actively carry on a trade business financial operation or venture and divide the profits thereof the furnishing of customary services in connection with the maintenance and repair of the apartments will not render a coownership a partnership however the furnishing of additional services will render a coownership a partnership if the additional services are furnished directly by the coowners or through their agent in revrul_75_374 1975_2_cb_261 two parties each owned an undivided one- half interest in an apartment project a management company retained by the co- owners managed the building customary tenant services such as heat and water unattended parking trash removal normal repairs and cleaning of public areas were furnished at no additional_charge additional services such as attendant parking cabanas and gas and electricity were provided by the management company for a separate charge the ruling holds that the furnishing of customary services in connection with the maintenance and repair of an apartment project will not render a co-ownership a partnership the furnishing of additional services by the owners or through an agent will render a co-ownership a partnership the revenue_ruling concludes that since the management company is not an agent of the owners and the owners did not share the income earned from the additional services the owners were not furnishing services therefore the owners are to be treated as co-owners and not partners under sec_761 sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by the partner of the liabilities is considered a contribution of money by that partner to the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered a distribution of money to that partner by the partnership plr-109813-99 taxpayers represent that to the extent the replacement properties need to be managed they will be managed by corporation in managing any of the properties corporation will only provide those services which are usual and customary to maintain the replacement properties such as heat air conditioning hot and cold water unattended parking normal repairs cleaning of public areas and trash removal and will not render additional services based upon such representations we conclude that the partnerships’ ownership and operation of the replacement properties as tenants in common will not be treated as a partnership or as an association_taxable_as_a_corporation for federal_income_tax purposes with respect to the repayment of the debt amount taxpayers represent that the indebtedness outstanding with respect to each partnership before the sec_1031 exchange is considered recourse indebtedness within the meaning of sec_1_752-2 with respect to the partnership the partnerships will enter into a debt agreement whereby each partnership will be liable for its proportionate share of payments on the mortgage and will be indemnified by the other partnerships to the extent that it pays more than its proportionate share further taxpayers represent that each partnership’s portion of the debt will obligate the partnership in an amount at least equal to the amount of liabilities for which the partnership was liable before the exchange and acquisition of the replacement properties accordingly we also conclude that the joint_and_several obligation of the partnerships to repay the debt amount will not result in a reduction in any partner’s share of partnership debt conclusions based upon taxpayers’ representations and the above analysis we rule as follows the exchange of the relinquished properties for the replacement properties through the use of a qualified_intermediary will not result in the constructive receipt of the exchange_funds by the partnerships the exchange of the fee simple interests in the real and personal_property comprising the mobile home parks to be relinquished by the partnerships for undivided interests in other real and personal_property represented to be of a like_kind or class to be held as tenants in common will qualify as a like-kind_exchange under sec_1031 the proceeds of the refinancing of the partnerships’ debts in year will not be considered as payments of boot in the exchange transactions plr-109813-99 the exchange of the relinquished properties for the replacement properties will be an exchange of property for which under sec_1031 the partnerships will recognize no gain_or_loss except to the extent that the sum of the proceeds from the relinquished properties and the debt amount exceeds the purchase_price of the replacement properties and except as provided in sec_1_1031_j_-1 the ownership of the replacement properties by the partnerships as tenants in common after the completion of the exchanges will not result in the formation of a partnership among the partnerships with respect to the ownership and operation of the replacement properties the joint_and_several obligation of the partnerships to repay the debt amount will not result in a reduction in any partner’s share of partnership debt except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel income_tax and accounting by ____________________________ douglas a fahey assistant to the chief branch
